UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-6014



In Re:   PAUL B. GOIST,

                                                         Petitioner.


         On Petition for Writ of Mandamus.    (CA-03-3021)



                              No. 04-6205



PAUL B. GOIST,

                                             Petitioner - Appellant,

           versus


JOSEPH SMITH, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-03-3021-20-BD)


Submitted:   March 17, 2004                 Decided:   April 20, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.


No. 04-6014, petition denied; No. 04-6205, dismissed by unpublished
per curiam opinion.
Paul B. Goist, Petitioner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In No. 04-6014, Paul B. Goist petitions for a writ of

mandamus, alleging the district court has unduly delayed acting on

his 28 U.S.C. § 2241 (2000) petition.      He seeks an order from this

court directing the district court to act.          Our review of the

docket sheet reveals that the district court has dismissed Goist’s

§ 2241 petition.     Accordingly, although we grant leave to proceed

in forma pauperis as to the mandamus case, we deny the mandamus

petition as moot.    We further note that a mandamus petition is not

a substitute for an appeal.        In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

           In No. 04-6205, Goist appeals from the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his petition filed under § 2241.             We have

reviewed the record and find no reversible error.      Accordingly, we

deny leave to proceed in forma pauperis for this appeal and dismiss

on the reasoning of the district court.        See Goist v. Smith, No.

CA-03-3021-20-BD (D.S.C. Jan. 7, 2004).

           Additionally, we deny Goist’s motion for appointment of

counsel and his motion seeking to enjoin his transfer to another

facility pending disposition of these cases. We dispense with oral

argument   because   the   facts   and legal contentions are adequately




                                   - 3 -
presented in the materials before the court and argument would not

aid the decisional process.



                                      No. 04-6014, PETITION DENIED
                                            No. 04-6205, DISMISSED




                              - 4 -